Case: 12-13403   Date Filed: 06/06/2013   Page: 1 of 4




                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-13403
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 2:11-cr-14054-JEM-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

GEOVANI ALEXANDER SALES,
a.k.a. Geovani Alexander Sales-Velasquez,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (June 6, 2013)



Before TJOFLAT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
               Case: 12-13403    Date Filed: 06/06/2013    Page: 2 of 4


      Geovani Alexander Sales appeals his 97-month total prison sentence

imposed after he pled guilty to conspiracy to commit robbery, in violation of 18

U.S.C. § 1951(a); carrying and possessing a firearm in furtherance of a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A), (o); and illegal reentry into the

United States, in violation of 8 U.S.C. § 1326(a)(1), (b)(1). Sales contends the

district court erred in applying a two-level aggravating-role enhancement, pursuant

to U.S.S.G. § 3B1.1(c), because the facts are insufficient to support the

enhancement.

      Section 3B1.1(c) provides a two-level increase “[i]f the defendant was an

organizer, leader, manager, or supervisor in any criminal activity” that involved

fewer than five participants or was not “otherwise extensive” within the meaning

of § 3B1.1(a) and (b). U.S.S.G. § 3B1.1(c). A defendant’s assertion of control

over only one other participant is sufficient to sustain a § 3B1.1(c) role

enhancement. Id. § 3B1.1, comment. (n.2); United States v. Mandhai, 375
F.3d 1243, 1248 (11th Cir. 2004). A “participant” is a person who is criminally

responsible for the offense, even if not convicted. U.S.S.G. § 3B1.1, comment.

(n.1). In Mandhai, we determined that the district court properly applied a

§ 3B1.1(c) enhancement where the defendant recruited one other individual into a

terrorist plot, prompted that individual to purchase weapons, and briefed him on

the bombing plan. Mandhai, 375 F.3d at 1248.


                                           2
                Case: 12-13403       Date Filed: 06/06/2013       Page: 3 of 4


       Additionally, the commentary to § 3B1.1 sets out several factors for courts

to consider in determining if one is an organizer or leader, as opposed to a mere

manager or supervisor, including the following: (1) the defendant’s exercise of

decision making authority; (2) recruiting accomplices; (3) the claimed right to a

larger share of the proceeds; (4) the degree of participation in planning or

organizing the crime; and (5) the degree of control and authority exercised over

others. U.S.S.G. § 3B1.1, comment. (n.4).

       Sufficient facts support the district court’s application of the § 3B1.1(c)

aggravating-role enhancement. 1 Sales, along with one other participant, organized

and planned the robbery. Sales recruited a third co-conspirator. Similar to the

defendant in Mandhai, who exercised control or influence over a recruit by

prompting him to buy a weapon and briefing him on the bombing plot, Sales

discussed the robbery with his recruit and directed him where and when to drive.

See Mandhai, 375 F.3d at 1248. Additionally, Sales decided how to compensate

each participant from the robbery’s proceeds and planned to keep the bulk of the




       1
         While Sales contends the Government did not prove the facts relied on for the
enhancement with “reliable and specific evidence,” see United States v. Cataldo, 171 F.3d 1316,
1321 (11th Cir. 1999), Sales admitted the facts as set forth in the PSI at sentencing. See
Sentencing Transcript at 4-5. Thus, the facts were undisputed and met the “reliable and specific
evidence” standard.


                                               3
                 Case: 12-13403       Date Filed: 06/06/2013        Page: 4 of 4


proceeds for himself. Accordingly, the district court did not clearly err 2 in

determining that Sales was subject to an aggravating-role enhancement under

§ 3B1.1(c). We affirm Sales’ total sentence.

       AFFIRMED.




       2
         We review for clear error the district court’s determination that a defendant is subject to
an aggravating-role enhancement under § 3B1.1(c). United States v. Jiminez, 224 F.3d 1243,
1250-51 (11th Cir. 2000).
                                                 4